DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 2-9 are objected to because of the following informalities:  
Claims 2-9, line 1, “A superconducting fault current limiter” changes to “The superconducting fault current limiter”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

2.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Isojima et al (USPN 2014/0087950) in view of Snitchler et al (USPN 2003/0164749).
Regarding claim 1, Isojima discloses a superconducting fault current limiter (figures 2, 5, 6) comprising:
a cryostatic cooling system (10) for containing a cooling medium (14);
a superconducting wire (20) immersed in the cooling medium and configured to carry a current, the superconducting wire becoming non-superconducting above a critical current density (e.g. see par. 0038); and
a plurality of heat dissipation elements (12, see figure 6) spaced along and projecting from the superconducting wire (20), and whereby the heat dissipation elements transfer heat from the superconducting wire into the cooling medium (e.g. see par. 0040).
Isojima does not explicitly disclose the heat dissipation elements have an electrically insulating coating as claimed.
Snitchler discloses a superconducting device comprises a heating element (14b) includes an insulating coating (18b-18c) (see figure 2) (par. 0034-0035).

Regarding claim 2, Isojima discloses wherein the heat dissipation elements (12, see figure 6) project from the superconducting wire perpendicularly to the length direction of the superconducting wire.
Allowable Subject Matter
3.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.